DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

3.         Claims 1-5, 7-15, 17-22 are pending. 

Response to Arguments and Amendments


4.         Applicant’s arguments, see page 1and 2 on remarks, filed 03/18/2018, with respect to the rejection of independent claims 1, 11, 21 and 22 have been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-5, 7-15, 17-22 has been withdrawn.
Allowable Subject Matter 
5.         Claims 1-5, 7-15, 17-22 are allowed. The following is an examiner’s statement of reasons for allowance. Regarding independent claims 1, 11, 21, and 22: the closest prior arts to the claimed features of the invention found by examiner are Reiner Kraft (US 6938170), in view of Eric Law (US 20070130463), and further in view of Carmela Crawford (US 8401522).
            Kraft is directed to the protection system prevent crawler access to the data. The protection system uses any one or a combination of the following six transcoding techniques: Transcoding technique that changes the web page structure; transcoding technique that changes the web page content; transcoding technique that selectively changes web page variable names; transcoding technique that selectively converts text to images in the web page; transcoding technique that alters form values when 
            Law is directed to a system and a method that allows a user to use a single token and a single PIN to access all service providers with whom the user has a relationship.
            Crawford is directed to authentication challenges (e.g., intuitive challenge question) and/or correct answers (e.g., intuitive passwords) may be updated automatically based on preferences of a user and/or system administrator, such as in accordance with a user-defined schedule or an automatically assigned schedule.
However, the cited arts alone or in combination fail to generating a dynamic credential to be sent to a client; rendering a credential-morphing instruction and a modified instruction , wherein credential-morphing instruction  defines  a credential-morphing operation  configured to cause the client to update the generated dynamic credential over time when executed; and sending the rendered credential-morphing instruction, the modified instruction,  and the generated dynamic credential to a particular computer.; and receiving a resource request comprising either the dynamic credential, a new dynamic credential generated by a client or a request for a new dynamic credential to be generated, wherein the new dynamic credential is generated and sent back to the client if an associated parameter is satisfied, the new dynamic credential being associated with a new parameter; and terminating the resource request in response to determining parameter associated with either the dynamic credential or the new dynamic credential is not satisfied.
Therefore, independent claims 1, 11, and 21 are allowed. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with applicant representative Chitrajit Chandrashekar on 05/02/2022.
            
1.         (Currently Amended)  A method implemented by a network traffic management system comprising one or more network traffic apparatuses, client devices, or server devices, the method comprising:
generating a dynamic credential to be sent to a client and associating the generated dynamic credential with a parameter;
rendering a credential-morphing instruction and a modified instruction, wherein the credential-morphing instruction defines a credential-morphing operation configured to cause the client to either include a request for a new generated dynamic credential in resource request or update the generated dynamic credential over time when executed to generate a new dynamic credential; [[and]]
sending the rendered credential-morphing instruction, the modified instruction, and the generated dynamic credential to a client ;
receiving a resource request comprising either the dynamic credential, a new dynamic credential generated by a client or a request for a new dynamic credential to be generated, wherein the new dynamic credential is generated and sent back to the client if an associated parameter is satisfied, the new dynamic credential being associated with a new parameter; and 
terminating the resource request in response to determining parameter associated with either the dynamic credential or the new dynamic credential is not satisfied.

2.         (Previously Presented) The method of claim 1 further comprising:
receiving a request for data; 
determining when the received request includes an invalid credential; and
performing a negative responsive action when the received request is determined to include the invalid credential. 
3.         (Previously Presented) The method of claim 1 further comprising:
receiving a request for data comprising the generated dynamic credential or an initialized credential; and
performing a negative responsive action when the received request for data comprises the initialized credential. 

5.         (Previously Presented) The method of claim 1 further comprising:
associating the generated dynamic credential with a parameter;
receiving a dynamic credential request for  a first request, wherein the first request is for a new dynamic credential, wherein the received dynamic credential request includes the generated dynamic credential;
determining that the parameter associated with the generated dynamic credential is satisfied, and in response:
generating the new dynamic credential;
associating the new dynamic credential with a new parameter;
sending the generated new dynamic credential to the particular computer;
receiving a second request comprising the generated new dynamic credential from the particular computer; and
sending the data to the particular computer in response to determining that the new parameter associated with the generated new dynamic credential is satisfied.
6.         (Cancelled) 

7.         (Previously Presented) The method of claim 1, wherein the generated dynamic credential comprises an encrypted parameter, and the method further comprising:
receiving a first request comprising the generated dynamic credential for a new dynamic credential;
decrypting the encrypted parameter to produce a decrypted parameter;
determining that the decrypted parameter is satisfied, and in response:
generating the new dynamic credential comprising a new encrypted parameter;
sending the generated new dynamic credential to the particular computer;
receiving a second request comprising the generated new dynamic credential from the particular computer for data;
decrypting the encrypted parameter to produce new decrypted parameter; and
sending the data to the particular computer in response to determining that the new decrypted parameter is satisfied.

8.         (Previously Presented) The method of claim 1 further comprising:

decrypting the encrypted parameter to produce a decrypted parameter;
determining that the decrypted parameter is satisfied, and in response:
generating the new dynamic credential comprising new encrypted parameter; 
sending the new dynamic credential to the particular computer;
receiving a second request comprising the generated new dynamic credential for data;
decrypting the encrypted parameter to produce a new decrypted parameter; and
terminating the received second request in response to determining that the new decrypted parameter is not satisfied.
9.         (Previously Presented)  The method of claim 1, wherein the credential-morphing operation is configured to cause the client computer to modify the dynamic credential over time based on a seed value that is sent to the particular computer along with the credential-morphing instruction.
10.        (Previously Presented)  The method of claim 1, wherein sending the credential-morphing instruction and the generated dynamic credential to the particular computer comprises:
receiving a request for a web page; and
sending, to the particular computer, the credential-morphing instruction and the dynamic credential along with the web page.
11.        (Currently Amended)  A computing apparatus comprising memory comprising programmed instructions stored in the memory and one or more processors configured to be capable of executing the programmed instructions stored in the memory to:
generate a dynamic credential to be sent to a client and associating the generated dynamic credential with a parameter;
render a credential-morphing instruction and a modified instruction, wherein the credential-morphing instruction defines a credential-morphing operation configured to cause the client to either include a request for a new generated dynamic credential in resource request or update the generated dynamic credential over time when executed to generate a new dynamic credential; [[and]]
send the rendered credential-morphing instruction, the modified instruction, and the generated dynamic credential to a client ;
receive a resource request comprising either the dynamic credential, a new dynamic credential generated by a client or a request for a new dynamic credential to be generated, wherein the new dynamic credential is generated and sent back to the client if an associated parameter is satisfied, the new dynamic credential being associated with a new parameter; and 
terminate the resource request in response to determining parameter associated with either the dynamic credential or the new dynamic credential is not satisfied.


12.        (Previously Presented)  The apparatus of claim 11, wherein the one or more processors are further configured to be capable of executing the programmed instructions stored in the memory to provide access to 
receive a request for data;
determine when the received request includes an invalid credential; and
perform a negative responsive action when the received request is determined to include the invalid credential.

13.        (Previously Presented)  The apparatus of claim 11, wherein the one or more processors are further configured to be capable of executing the programmed instructions stored in the memory to provide access to:
receive a request for data comprising the generated dynamic credential or an initialized credential; and
perform a negative responsive action when the received request for data comprises the initialized credential.

14.        (Previously Presented)  The apparatus of claim 13, wherein the performing the negative responsive action comprises sending a configurable response that indicates the received request was invalid.

15.        (Previously Presented)  The apparatus of claim 11, wherein the one or more processors are further configured to be capable of executing the programmed instructions stored in the memory to provide access to:
associate the generated dynamic credential with a parameter;
receive a dynamic credential request for  a first request, wherein the first request is for a new dynamic credential, wherein the received dynamic credential request includes the generated dynamic credential;
determine that the parameter associated with the generated dynamic credential is satisfied, and in response:
generate the new dynamic credential;
associate the new dynamic credential with a new parameter;

receive a second request comprising the generated new dynamic credential from the particular computer; and
send the data to the particular computer in response to determining that the new parameter associated with the generated new dynamic credential is satisfied.

16.        (Cancelled)  

17.        (Previously Presented)  The apparatus of claim 11, wherein the one or more processors are further configured to be capable of executing the programmed instructions stored in the memory wherein the generated dynamic credential comprises an encrypted parameter:
receive a first request comprising the generated dynamic credential for a new dynamic credential;
decrypt the encrypted parameter to produce a decrypted parameter;
determine that the decrypted parameter is satisfied, and in response:
generate the new dynamic credential comprising a new encrypted parameter;
send the generated new dynamic credential to the particular computer;
receive a second request comprising the generated new dynamic credential from the particular computer for data;
decrypt the encrypted parameter to produce a new decrypted parameter; and
                        send the data to the particular computer in response to determining that the new decrypted parameter is satisfied.

18.        (Previously Presented)  The apparatus of claim 11, wherein the one or more processors are further configured to be capable of executing the programmed instructions stored in the memory to:
receive a first request comprising the generated dynamic credential for a new dynamic credential, wherein the generated dynamic credential comprises an encrypted parameter;
decrypt the encrypted parameter to produce a decrypted parameter;
determine that the decrypted parameter is satisfied, and in response:
generate the new dynamic credential comprising a new encrypted parameter; 
send the new dynamic credential to the particular computer;
receive a second request comprising the generated new dynamic credential for data;

terminate the received second request in response to determining that the new decrypted parameter is not satisfied.
19.        (Previously Presented)  The apparatus of claim 11, wherein the credential-morphing operation is configured to cause the client computer to modify the dynamic credential over time based on a seed value that is sent to the particular computer along with the credential-morphing instruction.
20.        (Previously Presented)  The apparatus of claim 11, wherein the one or more processors are further configured to be capable of executing the programmed instructions stored in the memory wherein sending the credential-morphing instruction and the generated dynamic credential to the particular computer comprises:
receive a request for a web page; and
            send, to the particular computer, the credential-morphing instruction and the dynamic credential along with the web page.
21.        (Currently Amended) A non-transitory computer readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the processors to:
generate a dynamic credential to be sent to a client and associating the generated dynamic credential with a parameter;
render a credential-morphing instruction and a modified instruction, wherein the credential-morphing instruction defines a credential-morphing operation configured to cause the client to either include a request for a new generated dynamic credential in resource request or update the generated dynamic credential over time when executed to generate a new dynamic credential; [[and]]
send the rendered credential-morphing instruction, the modified instruction, and the generated dynamic credential to a client ;
receive a resource request comprising either the dynamic credential, a new dynamic credential generated by a client or a request for a new dynamic credential to be generated, wherein the new dynamic credential is generated and sent back to the client if an associated parameter is satisfied, the new dynamic credential being associated with a new parameter; and 
terminate the resource request in response to determining parameter associated with either the dynamic credential or the new dynamic credential is not satisfied.

22.        (Currently Amended) A network traffic management system, comprising one or more traffic management apparatuses, client devices, or server devices, the network traffic management 
generate a dynamic credential to be sent to a client and associating the generated dynamic credential with a parameter;
render a credential-morphing instruction and a modified instruction, wherein the credential-morphing instruction defines a credential-morphing operation configured to cause the client to either include a request for a new generated dynamic credential in resource request or update the generated dynamic credential over time when executed to generate a new dynamic credential; [[and]]
send the rendered credential-morphing instruction, the modified instruction, and the generated dynamic credential to a client ;
receive a resource request comprising either the dynamic credential, a new dynamic credential generated by a client or a request for a new dynamic credential to be generated, wherein the new dynamic credential is generated and sent back to the client if an associated parameter is satisfied, the new dynamic credential being associated with a new parameter; and 
terminate the resource request in response to determining parameter associated with either the dynamic credential or the new dynamic credential is not satisfied.

                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh H Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436